Title: To George Washington from William Gordon, 24 September 1788
From: Gordon, William
To: Washington, George

 

My Dear Sir
London Sepr 24. 1788

I send under cover to Mr Hazard, that so it should not be known at the Coffee house, that I correspond with your Excellency; & pray you not only to have any direction to me written in some other hand than your own, but the letter sealed with the seal of another. When you write again, introduce the Key in some sentence when it may appear natural, with a stroke underneath it. The reason of the request is, my not being absolutely certain about it, though I conceive it has some relation to the persons who surrendered at York Town.
I have been laboring hard for near a year, but have not yet completed the History so as to be in readiness for sending by the present vessels. The Index is printing, but the paper will require some time drying before the books can be bound. The delay for a few months will admit of their being more closely & better bound. At the end of the fourth volume, I have insertd Extracts of the Virginia act for the establishing of religious freedom as also the New Constitution, which I conclude will soon take place. May it prove a blessing to the United States in particular, & the world of mankind in general! Let me suggest, that could it be made fashionable through the Continent, to have one fish day in every week, your fishery would be thereby promoted. The introduction of coals for firing at Boston, & elsewhere when wood is dear, would probably employ a few vessels in carrying them from Virginia. The American hemp, when grown upon rich ground & well cured is far better than the Russian; cannot the raising of it in places affording water carriage produce a staple to exchange for European goods? Could not sugars be raised to advantage in the southernmost parts of the country? While Mifflin was president, I hinted to him, that Congress should possess the sovereignty of all gold & silver mines through the States, & not any individual state or person. None should be permitted to be wrought but with their leave, & only to such an extent, as to stock the country with a bare currency, without reducing its value, by a redundancy. The communication of these thoughts to your Excellency, I am persuaded you will consider as tokens of my abiding affection for America; & I am persuaded that the voice of the country

will show that they have been addressed to the right person. I am sensible your attachment to domestic happiness, will render you averse to appearing again in public life. But the good of your country is a law that you must submit to when you are called to possess a power in the most honorable way by all professions & ranks of people, & which, to your everlasting credit when known, you honestly declined with the truest patriotism, when offered in an irregular manner. This is a secret which will remain till you are dead, unless I could be certain of not offending through the publication of your letter, with the suppression of the party to whom it was addressed.
When the New Constitution is adopted, many will endeavour to supplant the possessors of present places. I most sincerely wish that my friend Mr Hazard, the post master general may be continued. His fidelity & regularity I apprehend cannot be exceeded; & it is I conjecture almost his sole support, while his duty obliges him to maintain an aged mother.
I have forgotten whether you sent me only thirty pounds for the thirty subscribers, or forty for forty sets. When I can look over my papers, which have been much deranged, shall be able to determine; but as I may possibly not find your or Mr Mason’s letter soon enough, pray you to mention it.
I most sincerely pray, that your honor & happiness in this world may be only the forerunners of more substantial ones, in that future & better world which remains for the people of God, & the living & true way to which—the Lord Jesus—has been revealed to us by the gospel. Mrs Gordon joins in affectionate regards to your Excellency, & your Lady.
Pray present my respects to your young gentleman, who by this time is a fine youth, I hope—Mr & Mrs Lund Washington, Dr Stewart & family, & others with whom I had the honor of being acquainted while at Mount Vernon. Am not yet settled, please to direct therefore as before. I remain with the truest professions Your Excellency’s sincere friend & very humble servant

William Gordon

